STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Dennis Gale Hubbard,
Petitioner Below, Petitioner
                                                                                  FILED
                                                                             February 21, 2017
vs) No. 16-0148 (Mercer County 12-C-320)                                        RORY L. PERRY II, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA
Ralph Terry, Warden,

Stevens Correctional Center,

Respondent Below, Respondent



                               MEMORANDUM DECISION
        Petitioner Dennis Gale Hubbard, by counsel Paul R. Cassell, appeals the Circuit Court of
Mercer County’s January 20, 2016, order denying his amended petition for writ of habeas
corpus. Respondent Ralph Terry,1 Warden, by counsel Nic Dalton, filed a response. Petitioner
filed a reply. On appeal, petitioner argues that the circuit court erred in denying his amended
habeas petition on the grounds of ineffective assistance of counsel, a change in the law since the
time of his conviction, the failure to preserve certain evidence, and cumulative error.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In July of 2005, petitioner shot and killed Ricardo Edward Lee after Mr. Lee entered
petitioner’s residence. By his own admission, petitioner fired ten shots at Mr. Lee, emptying his
firearm. During the February of 2006 term of court, petitioner was indicted on one count of first-
degree murder. Petitioner’s trial commenced in August of 2006. At trial, petitioner argued that he
acted in self-defense and claimed that Mr. Lee was holding a knife at the time of the shooting.
However, several witnesses testified that they did not see Mr. Lee holding a knife at the time of
the shooting or see him move toward petitioner in a threatening manner. Ultimately, the jury
convicted petitioner of one count of second-degree murder. Thereafter, petitioner filed a motion
for a new trial, which the circuit court denied. By order entered in October of 2006, the circuit
court sentenced petitioner to a term of incarceration of forty years. Petitioner thereafter appealed

       1
         Petitioner originally listed Marvin C. Plumley, Warden of Huttonsville Correctional
Complex, as respondent in this matter. However, petitioner is no longer housed at Huttonsville
Correctional Complex and is, instead, housed at Stevens Correctional Center. Pursuant to Rule
41(c) of the West Virginia Revised Rules of Appellate Procedure, the name of the correct public
officer has been substituted as respondent in this action.
                                                 1


his conviction to this Court, and we refused the same by order entered in September of 2008.

        Petitioner filed a petition for writ of habeas corpus in May of 2010. The circuit court
appointed an attorney to represent petitioner and he later filed an amended petition. Ultimately,
the circuit court denied that petition in May of 2010. Thereafter, petitioner filed a second petition
that the circuit court denied in October of 2010.

        In June of 2012, petitioner filed a third petition for writ of habeas corpus in the circuit
court. After the circuit court appointed counsel in February of 2013, the State conceded that
petitioner received ineffective assistance of counsel in his prior habeas proceeding. As such, the
circuit court permitted petitioner to file an amended petition. In November of 2014, the circuit
court held an omnibus evidentiary hearing. The circuit court then permitted evidentiary
depositions of fact and expert witnesses. In June of 2015, the parties presented their final
arguments to the circuit court. By order entered on January 20, 2016, the circuit court denied
petitioner’s amended petition. It is from that order that petitioner appeals.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

               “In reviewing challenges to the findings and conclusions of the circuit
       court in a habeas corpus action, we apply a three-prong standard of review. We
       review the final order and the ultimate disposition under an abuse of discretion
       standard; the underlying factual findings under a clearly erroneous standard; and
       questions of law are subject to a de novo review.” Syllabus point 1, Mathena v.
       Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

        On appeal to this Court, petitioner argues that he was entitled to habeas relief due to trial
counsel’s ineffective representation, a favorable change in the law with retroactive effect, and
cumulative error.2 The Court, however, does not agree. Upon our review and consideration of the
circuit court’s order, the parties’ arguments, and the record submitted on appeal, we find no error
or abuse of discretion by the circuit court. Our review of the record supports the circuit court’s
decision to deny petitioner post-conviction habeas corpus relief based on these alleged errors,
which were also argued below. Indeed, the circuit court’s order includes well-reasoned findings
and conclusions as to the assignments of error raised on appeal. Given our conclusion that the

       2
         Petitioner also alleges error regarding a recording of a radio broadcast that he asserts was
played to the jury during trial and subsequently lost. However, the Court finds that neither
petitioner’s amended petition for writ of habeas corpus nor his memorandum in support of the
amended petition addressed this alleged error. “‘Our general rule is that nonjurisdictional
questions . . . raised for the first time on appeal, will not be considered.’ Shaffer v. Acme
Limestone Co., Inc., 206 W.Va. 333, 349 n. 20, 524 S.E.2d 688, 704 n. 20 (1999).” Noble v.
W.Va. Dep’t of Motor Vehicles, 223 W.Va. 818, 821, 679 S.E.2d 650, 653 (2009). Accordingly,
the Court declines to address this assignment of error on appeal.


                                                 2


circuit court’s order and the record before us reflect no clear error or abuse of discretion, we
hereby adopt and incorporate the circuit court’s findings and conclusions as they relate to
petitioner’s assignments of error raised herein and direct the Clerk to attach a copy of the circuit
court’s January 20, 2016, “Order” to this memorandum decision.

       For the foregoing reasons, we affirm.

                                                                                         Affirmed.

ISSUED: February 21, 2017

CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker




                                                 3